Citation Nr: 0809963	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
diagnosed as schizophrenia and major depression, claimed as 
secondary to service connected skin disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the claim of 
entitlement to service connection for 
schizophrenia/depression.  Thereafter, the claims file was 
transferred to the VARO in Oakland, California.

The veteran initially filed his notice of disagreement 
referencing three increased rating claims in addition to the 
above mentioned service connection claim.  The June 2005 
statement of the case failed to address these issues.  
However, the RO issued to the veteran a statement of the case 
in October 2007 for the increased rating claims listed in the 
notice of disagreement.  At that time, the RO also informed 
the veteran that in order to appeal all of the issues listed 
he would need to file a Form 9 by December 29, 2007.  The 
veteran did not file an additional Form 9.  Therefore, the 
only issue before the Board is the issue listed on the title 
page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his schizophrenia/depression was 
aggravated by his service-connected skin conditions.  It is 
noted that service connection is in effect for scalp 
folliculitis/cellulitis, rated as 30 percent disabling; scars 
on the scalp and neck associated with scalp 
folliculitis/cellulitis, rated as 30 percent disabling; scalp 
pain associated with scalp folliculitis/cellulitis, rated as 
10 percent disabling; and scars, rated at 0 percent.  

In this regard, it is noted that secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury."  38 
C.F.R. § 3.310(a).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service- connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

A review of the record shows that current diagnoses of 
schizophrenia and depression are of record.  The record also 
shows that in November 2003 R.D., M.D., a VA staff 
psychiatrist, stated: "It is likely that his persistent pain 
and inflammation associated with his chronic skin condition 
is the largest trigger for the persistence of his psychiatric 
symptoms...We believe that his mental distress and his skin 
condition are tightly connected and would support his claim 
for service connection for his psychiatric condition."  

Given the veteran's appellate assertions and the 2003 medical 
opinion, the Board finds that additional development is 
needed.  A VA examination is needed to ascertain whether the 
veteran's nonservice-connected psychiatric disorders 
diagnosed as schizophrenia and major depression were caused 
by or aggravated by his service-connected skin disorders.  

VA has the authority to schedule an examination when such is 
deemed necessary, and the veteran has an obligation to report 
for that examination.  38 C.F.R. § 3.326 (2007).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the etiology of or 
severity of a disability.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

VA outpatient treatment reports also indicate that the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits for his mental disorders.  If so, those 
reports should be obtained and incorporated into the 
veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the 
veteran and to ask him to provide the 
names and addresses, as well as the dates 
of treatment, of all health care providers 
who have treated him for his psychiatric 
disorder since 2004.  After securing any 
appropriate consent from the veteran, 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, inform 
the veteran of this and request him to 
provide copies of the outstanding medical 
records.

2.  Obtain from the Social Security 
Administration a copy of any decision that 
was made on a claim for Social Security 
disability benefits awarded, as well as 
the medical records relied upon concerning 
any determination rendered.  All efforts 
to obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Thereafter, provide the veteran with a 
psychiatric VA examination to ascertain 
whether his nonservice-connected 
psychiatric disorders were caused by or 
aggravated by his service-connected skin 
disorders.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner should 
opine whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current schizophrenia/ 
depression is caused by or aggravated by 
the veteran's service-connected skin 
disorders.  If the examiner finds that the 
schizophrenia/depression is aggravated by 
the service-connected skin disorders, the 
examiner should indicate the degree of 
disability of the schizophrenia/depression 
before it was aggravated and the current 
degree of disability of the 
schizophrenia/depression.  The examiner 
should provide a rationale for all 
conclusions.  

4.  Readjudicate the issue on appeal based 
on a review of the entire evidentiary 
record.  If the desired benefit is not 
granted, a supplemental statement of the 
case which addresses all of the evidence 
obtained after the issuance of the last 
supplemental statement of the case in July 
2007 should be furnished to the veteran and 
his representative.  

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



